TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00034-CV


City of Austin, Appellant

v.


Francisco Lamas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. GN301192, HONORABLE PAUL DAVIS, JUDGE PRESIDING



C O N C U R R I N G   O P I N I O N


	I concur in the judgment only.  See Tex. R. App. P. 47.5 (concurring and dissenting
opinions).


  
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   December 2, 2004